

117 HRES 83 IH: Condemning and censuring Representative Marjorie Taylor Greene of Georgia.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 83IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Ms. Williams of Georgia (for herself, Ms. Jacobs of California, Mr. Payne, Mr. Thompson of Mississippi, Mr. Torres of New York, Mr. Horsford, Mrs. Beatty, Ms. Lee of California, Mr. McEachin, Mr. Cooper, Ms. Kelly of Illinois, Mr. Carson, Ms. Newman, Mr. Auchincloss, Mr. DeSaulnier, Ms. Ross, Ms. Strickland, Mr. Moulton, Ms. Schakowsky, Mr. Danny K. Davis of Illinois, Mr. Kahele, Ms. Wasserman Schultz, Ms. Leger Fernandez, Ms. Garcia of Texas, Mr. Vargas, Mr. Brown, Ms. Sewell, Ms. Waters, Mr. Hastings, Mr. Pappas, Ms. Bourdeaux, Ms. Kuster, Ms. Norton, Mr. Blumenauer, Ms. Clarke of New York, Ms. Castor of Florida, Mr. Huffman, Ms. Chu, Ms. Jayapal, Ms. Underwood, Mr. Jones, Mr. Sires, Ms. Meng, Mr. Espaillat, Mr. Deutch, Mr. García of Illinois, and Mr. Suozzi) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Marjorie Taylor Greene of Georgia.Whereas, in 2018 and 2019, Representative Marjorie Taylor Greene liked several posts and comments on Facebook demonstrating her support for the execution of several members of the Democratic Party;Whereas, in April 2018, a Facebook commenter asked Now do we get to hang them?? Meaning H & O??? referring to former Secretary of State Hillary Clinton and former President Barack Obama;Whereas Representative Marjorie Taylor Greene replied to the Facebook comment, Stage is being set. Players are being put in place. We must be patient. This must be done perfectly or liberal judges would let them off;Whereas Representative Marjorie Taylor Greene liked a Facebook comment in January 2019 that stated, a bullet to the head would be quicker in reference to the removal of the Speaker of the House of Representatives Nancy Pelosi;Whereas, in January 2019, Representative Marjorie Taylor Greene started circulating a petition to impeach Speaker Pelosi for crimes of treason;Whereas Representative Marjorie Taylor Greene called for the execution of Speaker Pelosi in several videos stating that she was a traitor to our country, she’s guilty of treason and should suffer death or she’ll be in prison;Whereas Representative Marjorie Taylor Greene also said that Speaker Pelosi, took an oath to protect American citizens and uphold our laws. And she gives aid and comfort to our enemies who illegally invade our land. That’s what treason is. And by our law representatives and senators can be kicked out and no longer serve in our government. And it’s, uh, it’s a crime punishable by death is what treason is. Nancy Pelosi is guilty of treason;Whereas Representative Marjorie Taylor Greene has also liked comments that stated, Trump already said there were some great ones working with FBI but some have fallen and quite frankly need to be hung for TREASON! and These Traitors need to be put to death as an example of what will no longer be tolerated in our country!!!;Whereas Representative Marjorie Taylor Greene has continued efforts to cast doubt upon the results of the 2020 Presidential election by espousing conspiracy theories and by threatening and inciting violence, which has the potential to lead to tragic consequences, causing irreparable damage toward the people’s faith in our democratic process; andWhereas Representative Marjorie Taylor Greene’s comments and actions are dangerous, signal a threat to other Members of Congress, and brought shame on the House of Representatives: Now, therefore, be itThat—(1)Representative Marjorie Taylor Greene of Georgia be censured;(2)Representative Marjorie Taylor Greene forthwith present herself in the well of the House of Representatives for the pronouncement of censure;(3)Representative Marjorie Taylor Greene be censured with the public reading of this resolution by the Speaker; and(4)Representative Marjorie Taylor Greene should immediately resign from office to allow an individual more befitting of the respect of the people of the United States to represent Georgia’s 14th District.